Title: From Thomas Jefferson to Adrian Kissam, 24 November 1788
From: Jefferson, Thomas
To: Kissam, Adrian



Monday Nov. 24. 1788.

Mr. Jefferson has the honour to present his compliments to Mr. Kissam and to send him a letter which has come to his hands. He wrote
 yesterday morning to invite Mr. Kissam to do him the favor of dining with him to-day: but the servant not finding him at his antient lodgings brought back the note, and it was not till night that Mr. Jefferson knew of this circumstance. He wishes the present may be received in time to obtain him that happiness for to-day. He dines from three to a quarter after three, and wishes much to see Mr. Kissam, and to avail himself of every occasion of proving his respect for him personally, as well as on account of the recommendation of his good friend Mr. Livingston for whom he has a very sincere attachment.
